Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

A Brighter Future Healthcare Services, Inc.
(CCN: 5677250001),

Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-663
Decision No. CR2267

Date: October 15, 2010

DECISION

For the reasons set forth below, I grant the Centers for Medicare & Medicaid Services’
(CMS’s) motion for summary disposition. The undisputed evidence establishes that
Petitioner, A Brighter Future Healthcare Services, Inc., was not in compliance with
Medicare program requirements, and, as a consequence, CMS had the authority to revoke
Petitioner’s Medicare supplier number.

I. Applicable Law and Regulations

Section 1834(a)(16)(B) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)(16)(B),
states that the Secretary of Health and Human Services (Secretary) “shall not provide for
the issuance (or renewal) of a provider number for a supplier of durable medical
equipment for purposes of payment . . . for durable medical equipment furnished by the
supplier unless the supplier provides the Secretary on a continuing basis . . . with a surety
bond in a form specified by the Secretary and in an amount that is not less than $50,000.”
CMS’s regulations implement these requirements among the “supplier standards” at 42
C.F.R. § 424.57(c), which suppliers of durable medical equipment, prosthetics, orthotics,
and supplies (DMEPOS) must meet to maintain Medicare billing privileges. As relevant
here, section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must
certify in its application for billing privileges that it meets and will continue
to meet the following standards. The supplier:

oR RK

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section.

The surety bond requirements at 42 C.F.R. § 424.57(d), referenced in supplier standard
26, state, as relevant here, that “beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier must meet the requirements of paragraph (d),” which include “a bond
that is continuous,” which “meet[s] the minimum requirements of liability coverage
($50,000),” and provides that “[t]he surety is liable for unpaid claims, CMPs [civil money
penalties], or assessments that occur during the term of the bond.” 42 C.F.R.

§ 424.57(d)(1)(ii), (4), (5). “The term of the initial surety bond must be effective on the
ate that the application is submitted to the NSC [National Supplier Clearinghouse, a
Medicare contractor].” 42 C.F.R. § 424.57(d)(2).

The regulations provide that failure to submit a surety bond as required is grounds for
revocation of a supplier’s billing privileges. 42 C.F.R. § 424.57(d)(4)(ii)(B); see also 42
C.F.R. § 424.57(d)(11) (“CMS revokes the DMEPOS supplier’s billing privileges if an
enrolled supplier fails to obtain, file timely, or maintain a surety bond as specified in this
subpart and CMS instructions.”). The regulations also provide more generally that CMS
“will revoke a supplier’s billing privileges if it is found not to meet” the supplier
standards or other requirements in section 424.57(c). 42 C.F.R. § 424.57(e) (formerly

§ 424.57(d)).’

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated into the Code of Federal
Regulations. See 42 C.F.R. Ch. IV § 424.57, Editorial Note (Oct. 1, 2009). References
are to the regulation as redesignated.
CMS may at any time require a DMEPOS supplier to show compliance with the surety
bond requirement. 42 C.F.R. § 424.57(d)(12).

II. Background

Petitioner is a Medicare DMEPOS supplier. NSC determined that Petitioner was not in
compliance with 42 C.F.R. §§ 424.57(c)(26) and 424.57(d) and revoked Petitioner’s
Medicare supplier number by notice letter dated November 9, 2009.

The notice letter stated that the revocation was effective 30 days from the date of
postmark and that Petitioner was barred from re-enrolling in the Medicare program for
one year from the effective date of the revocation. CMS Ex. 3; see 42 C.F.R.

§ 405.874(b)(2) (revocation effective 30 days after CMS or its contractor mails the notice
of its determination). The letter informed Petitioner that it could appeal the decision by
requesting reconsideration within 60 days of the date of postmark of the revocation
notice, and/or submit a corrective action plan (CAP) within 30 days. CMS Ex. 3, at 2.

Petitioner submitted two CAPs neither of which was accepted, as well as a request for
reconsideration to NSC.” CMS Ex. 4, 5. With each CAP Petitioner submitted different
surety bonds and riders.

In its reconsideration request, Petitioner states that:

. .. we had purchased the wrong amount of bond in May 2008 but just
found out by a Medicare representative. We then paid the insurance
company increased the total to purchase another with 50k limits.

We resubmitted the bond again with a CAP and we were then notified
that we were out of compliance. After further research it was discovered
that bond not covering only DME. The bond we had purchased covered
the entire agency for liabilities. The agency then purchased another bond
that was specified for DME and we just got the approval in hopes that this
will satisfy the requirements of the required DME Bond... .

CMS Ex. 5, at 1.
Petitioner asserted in a letter to NSC that “A Brighter Future will stay in compliance with

Medicare DME rules...by ensuring that our agency has a surety bond at all times. . .”
CMS Ex. 5, at 3. The completion date, however, is listed as February 1, 2010. Id.

> The reconsideration request is undated. In its Memorandum in Support of Summary
Disposition (CMS Br.), CMS asserts that Petitioner submitted the reconsideration request
in December of 2009.
On April 2, 2010, a Medicare hearing officer issued an unfavorable reconsideration
decision on the ground that Petitioner “has not shown compliance [with] supplier
standard 26.” CMS Ex. 7, at 2. The hearing officer gave the following rationale for the
decision:

A Brighter Future Health Services Inc. has passed the allotted time to

satisfy the requirement for a surety bond, which was October 2, 2009,

and there is no time extension as noted in the terms set forth for the bond

as mandated by 42 CFR 424.57(c) and 42 CFR 424.57(d). Sent to this hearing
officer is a copy of the bond with an effective date of January 26, 2010....

A Brighter Future Health Services Inc., failed to obtain their surety bond in
the time frame allotted; consequently the NSC revoked their billing privileges
appropriately.

CMS Ex. 7, at 2.

CMS submitted on appeal a copy of the surety bond referenced in the hearing officer’s
decision. The bond is dated February 4, 2010 and lists an effective date of January 26,
2010. CMS Ex. 8, at 1-3.

Petitioner timely submitted a hearing request (HR). The hearing request was
accompanied by several surety bonds and riders. This case was assigned to me pursuant
to 42 C.F.R. § 498.44, which permits designation of a member of the Departmental
Appeals Board (Board) to hear appeals taken under part 498. I issued an
Acknowledgment and Pre-Hearing Order on May 6, 2010.

On June 3, 2010, CMS filed its motion for summary disposition and incorporated
memorandum in support of summary disposition. CMS Br. passim. CMS also submitted
CMS Exhibits 1-8, which I admit into evidence without objection. On July 27, 2010,
Petitioner indicated by email to my staff attorney that the case should be resolved on the
record before me, stating that “[w]e are therefore asking that the Administrative Judge
will move forward with the ruling to NOT revoke our DME license since we are now and
have been in compliance for quite some time now.”

III. Issue
The issue in this case is whether CMS is entitled to summary disposition on the ground

that the undisputed facts demonstrate that the revocation of Petitioner’s Medicare billing
privileges was legally authorized.
IV. Applicable Standard
The Board stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5
(2009).

V. Findings of Fact, Conclusions of Law, and Discussion

I make a single finding and conclusion set out below and followed by my supporting
discussion:

CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner did not obtain a surety bond as
required by 42 C.F.R. § 424.57(c)(26) and (d).

As noted above, the statute states that the Secretary shall not issue or renew a DMEPOS
supplier number “unless the supplier provides the Secretary on a continuing basis . . .
with a surety bond....” 42 U.S.C. § 1395m(a)(16)(B). This requirement for continuous
compliance is implemented in the regulations that the Secretary issued. The introductory
language of 42 C.F.R. § 424.57(c) states, in pertinent part, “[t]he supplier must meet and
must certify in its application for billing privileges that it meets and will continue to
meet” the supplier standards listed within. Those standards include section 424.57(c)(26)
(supplier standard 26), which states that a supplier “[m]Just meet the surety bond
requirements specified in paragraph (d) of this section.” It follows that a supplier must
meet the surety bond requirements specified in paragraph (d) on a continuing basis.
Consistent with this, the preamble to the final rule on appeals of CMS determinations
when a provider or supplier fails to meet the requirements for Medicare billing privileges
states that “we believe all providers and suppliers must meet and maintain all Federal and
State requirements for their provider or supplier type to enroll or maintain their
enrollment in the Medicare Program.” 73 Fed. Reg. 36,448, 36,452 (June 27, 2008).

Petitioner admits that it was not in compliance with all of the surety bond requirements at
the time CMS revoked its supplier number. See HR. In its email dated July 27, 2010
Petitioner states that --

[w]e apologize for our misunderstanding of the new bond rule that was
ordered October 2009. We had a bond but it was not a specific DMEPOS
bond with a certain amount or with certain approved companies that were
listed on the CMS website. However we did submit appeals and POC [plan
of correction] while attempting to acquire compliance with the new DME
Bond rule.

The issue before me, in any case, is not whether Petitioner can belatedly achieve
compliance with the surety bond requirements, but whether CMS correctly found that, at
the time of the revocation, Petitioner was not in compliance.* If CMS correctly found
that Petitioner was not in compliance with the regulatory requirements, I must conclude
that CMS had authority to revoke Petitioner’s supplier number.

As noted, Petitioner admits it did not have a compliant surety bond at the time of the
revocation. CMS was not protected during the period from October 2, 2009 through
January 26, 2010 from the potential losses from unpaid overpayments and penalties as
contemplated by the statute and regulations. A belated surety bond cannot therefore
satisfy the statutory and regulatory purpose of providing continuous protection to the
Medicare program from the risk of loss due to a supplier’s fraud or abuse.

Moreover, I must apply the regulations as they are stated. The applicable regulations
clearly required Petitioner to have in place a surety bond of at least $50,000 by

> In the CAP process, CMS or its contractor may consider evidence that a supplier has
achieved compliance and reverse a revocation even though the revocation was justified at
the time. See 42 C.F.R. § 424.535(a)(1); DMS Imaging, Inc., DAB No. 2313 (2010).
The decision not to accept a CAP is not subject to appeal, however. On reconsideration
and on appeal to me, the sole issue is whether CMS erred in finding that the supplier was
subject to revocation at the time of the revocation notice. Since it is undisputed that
Petitioner here failed to meet the deadline to submit a compliant surety bond, the
conclusion that Petitioner was subject to revocation at the time of the notice is
unavoidable.
October 2, 2009. Petitioner submits a copy of a rider to a surety bond dated May 6, 2008
and another rider dated November 19, 2009. HR. Neither document is specific to
Medicare-enrolled DMEPOS suppliers and these documents do not show compliance
with the requirements of 42 C.F.R. § 424.57(c)(26). Petitioner also provided a copy of a
$50,000 DMEPOS surety bond with an effective date of January 26, 2010, but admits
that Petitioner did not have a compliant surety bond in place prior to the October 2, 2009
deadline. See HR.

Petitioner points to no source of authority for me to waive the compliance requirement,
provide an time extension for Petitioner to obtain a compliant surety bond, or otherwise
grant an exemption on equitable grounds. Moreover, I have no authority to declare the
statute or the regulation invalid or ultra vires. 1866/CPayday.com, L.L.C., DAB No.
2289, at 14 (2009) (“An ALJ is bound by applicable laws and regulations and may not
invalidate either a law or regulation on any ground.”). Even if I did have such authority,
there would be no basis where, as here, the regulation does what the statute grants the
Secretary the authority to do, that is, to require DMEPOS suppliers to demonstrate that
they have obtained a surety bond “in a form specified by the Secretary” and maintain the
required amount of coverage “on a continuing basis.” 42 U.S.C. § 1395m(a)(16)(B).

The regulation at 42 C.F.R. § 424.535 plainly authorizes CMS to revoke a supplier’s
Medicare enrollment whenever the supplier fails to maintain compliance with enrollment
requirements. Section 424.535(a) provides that a supplier’s billing privileges are revoked
when the supplier “is determined not to be in compliance with the enrollment
requirements described in this section, or in the enrollment application applicable for its
provider or supplier type, and has not submitted a plan of corrective action as outlined in
part 488 of this chapter.” It is an enrollment requirement that “[t]he supplier must meet
and must certify in its application for billing privileges that it meets and will continue to
meet” the supplier standards in 42 C.F.R. § 424.57(c), which includes the surety bond
requirement of section 424.57(c)(26). CMS may revoke the supplier’s Medicare billing
privileges if the supplier fails to meet any of these standards. 42 C.F.R. § 424.57(e);
18661CPayday.com, DAB No. 2289, at 13 (‘[F]ailure to comply with even one supplier
standard is a sufficient basis for revoking a supplier’s billing privileges.”).

Section 424.57(d)(11) further makes abundantly clear the consequences of a failure to
maintain a compliant surety bond:

CMS revokes the DMEPOS supplier’s billing privileges if an enrolled
supplier fails to obtain, file timely, or maintain a surety bond as specified

in this subpart and CMS instructions. Notwithstanding paragraph (e) of this
section, the revocation is effective the date the bond lapsed and any payments
for items furnished on or after that date must be repaid to CMS by the
DMEPOS supplier.
42 CFR. § 424.57(d)(11); see also 42 C.F.R. § 424.57(c)(26). In addition, a supplier
that has its billing privileges revoked is barred from participating in the Medicare
program from the effective date of the revocation until the end of the re-enrollment bar
and the re-enrollment bar is a minimum of 1 year. 42 C.F.R. § 424.535(c).

The regulatory language is plain. A supplier must comply with all standards, or CMS
will revoke its billing privileges. I must sustain CMS’s determination where the facts
establish noncompliance with one or more of the regulatory standards.

I conclude that CMS acted within its regulatory authority to revoke Petitioner’s Medicare
supplier number, because Petitioner was not compliant with all the surety bond
requirements of 42 C.F.R. § 424.57(c)(26) and (d) by October 2, 2009. I therefore
uphold the revocation of Petitioner’s Medicare billing privileges and supplier number and
the one-year bar on re-enrollment.

VI. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS and uphold
the revocation of Petitioner’s Medicare supplier number.

/s/
Leslie A. Sussan
Board Member

